Wyly, J.
The plaintiff, claiming to be the owner, enjoins the sale of the property described in the petition, being a storehouse and a lot of ground in the town of Trenton, and also a stock of goods, seized as the property of J. H. Tatum, by his judgment creditors.
He alleges he bought this property from Tatum on third day of December, 1870, for $18,000, evidenced by his three promissory notes. The defendants plead the simulation of the sale from Tatum to the plaintiff.
The court gave judgment for the defendants’ and the plaintiff appeals. We see no error in the judgment.
From the evidence in the record we are satisfied that the sale from Tatum to the plaintiff was a mere simulation. •
It is therefore ordered that the judgment be affirmed, with costs.